Citation Nr: 0517673	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  03-31 100	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for bilateral peripheral 
neuropathy of the feet, to include as due to exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel

INTRODUCTION

The veteran served on active duty from September 1968 to 
August 1971.  
This case comes before the Board of Veterans' Appeals on 
appeal from an August 2002 rating decision of the Lincoln, 
Nebraska, Department of Veterans Affairs (VA) Regional Office 
(RO).  In April 2005, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge designated 
by the Chairman of the Board to conduct that hearing pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002).  A copy of the 
transcript of that hearing is in the claims file.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained or requested by the RO.

2.  Peripheral neuropathy was not present in service or for 
many years thereafter, and is not shown to be due to service, 
including inservice exposure to herbicides.


CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated by 
service and may not be presumed to have been incurred during 
active service to include exposure to Agent Orange or other 
herbicides.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2004); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United Stats Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  The Court 
also held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim.  Id.  
This "fourth element" comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran VCAA notice letters in May 
2001 and November 2004 that told the veteran what was 
necessary to substantiate the claim.  In addition, by virtue 
of the rating decisions on appeal, the statement of the case 
(SOC) and the Supplemental Statement of the Case (SSOC), he 
was provided with specific information as to why his claim 
seeking entitlement to service connection for peripheral 
neuropathy was being denied, and of the evidence that was 
lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's May 2001 and November 2004 letters notified the veteran 
of his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the letter explained that VA would help him get such things 
as medical records, or records from other Federal agencies, 
but that he was responsible for providing any necessary 
releases and enough information about the records so that VA 
could request them from the person or agency that had them.

Finally, with respect to element (4), the Board notes that 
the RO has asked the veteran to submit all available 
evidence.  He was asked to tell VA about any other records 
that might exist to support his claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records, private medical records, VA 
treatment records, National Guard records, and provided the 
veteran with a VA examination.  In addition, the veteran 
testified before the undersigned Veterans Law Judge.  The 
veteran has not indicated that there is additional evidence 
available.  

The Board declines to obtain a medical nexus opinion with 
respect to this claim because there is no evidence of 
pertinent disability in service or for years following 
service.  Thus, while there is evidence of current treatment 
for peripheral neuropathy, there is no true indication that 
pertinent disability is associated with service.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of abnormal findings in service, and the lack of any 
record of treatment for peripheral neuropathy for many years 
after service, any opinion relating this disability to 
service would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2004).  
The duty to assist is not invoked, even under Charles, where 
"no reasonable possibility exists that such assistance would 
aid in substantiating the claim." 38 USCA 5103A(a)(2).  There 
is no indication that there is more information or medical 
evidence to be found with respect to the veteran's claims.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Entitlement to service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2004).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  Notwithstanding the absence of any evidence of 
disease during service, certain specified chronic diseases, 
to include organic diseases of the nervous system, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
such service.  38 C.F.R. §§ 3.307, 3.309.  

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran has claimed that his peripheral neuropathy should 
be presumed service-connected as a result of exposure to 
Agent Orange while in the Republic of Vietnam.  VA 
regulations provide that, if a veteran was exposed to an 
herbicide agent during active service (which is now presumed 
for all veterans who served in the Republic of Vietnam), 
presumptive service connection is warranted for the following 
disorders: chloracne or other acneform disease consistent 
with chloracne; type 2 diabetes (also known as type II 
diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancer (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2004).  With respect to 
acute or subacute peripheral neuropathy, the regulations 
require that the disability become manifest to a degree of 10 
percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent during active 
service.  38 C.F.R. § 3.307(a)(6)(ii) (2004).  The veteran 
testified that his symptoms did not appear in service and 
first began in 1995, which is more than 20 years after 
discharge.  There is no medical evidence in the record to 
suggest that peripheral neuropathy of any type was manifested 
in service or within a year of the veteran's last in-service 
exposure to herbicides.  Therefore, presumptive service 
connection is not warranted.  38 U.S.C.A. § 1116;38 C.F.R. 
§ 3.307, 3.309 (2004).  

In the case of Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994), the U.S. Court of Appeals for the Federal Circuit 
found that, under the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, a claimant was not precluded from 
presenting proof of direct service connection between a 
disorder and exposure to Agent Orange, even if the disability 
in question was not among statutorily-enumerated disorders 
which were presumed to be service related, the presumption 
not being the sole method for showing causation.  Hence, the 
claimant may establish service connection for peripheral 
neuropathy by presenting competent evidence suggesting that 
the disability was caused by inservice Agent Orange exposure.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303; Gilbert v 
Derwinski, 1 Vet. App. 49 (1990).

There is no medical evidence in the claims folder that 
suggests a link between the veteran's peripheral neuropathy 
and his military service.  In fact, the examination from Dr. 
Jeanette K. Wendt, from August 2000, suggests that the 
veteran's neuropathy may be familial in nature but the most 
common would be idiopathic (self-originated or of unknown 
causation).  The VA and private treatment records do not 
indicate any link to service.  The VA examination from May 
2002 does not suggest any etiology for the veteran's 
peripheral neuropathy.  The Board acknowledges the veteran's 
belief that his peripheral neuropathy is related to service, 
but as a layperson, the veteran is not competent to testify 
to a medical diagnosis or etiology.  See, Espiritu, 2 Vet. 
App. 492 (1992).

Based on a National Academy of Sciences report which listed 
various conditions and diseases that were not associated with 
Agent Orange exposure, and which included an exhaustive 
review of the scientific and medical literature, the 
Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  In addition, 
the Secretary has determined that acute or subacute 
peripheral neuropathy must be manifested within a year of 
exposure in order to warrant presumptive service connection.  
67 Fed. Reg. 42,600 (June 24, 2002).  This finding by the 
Secretary is based on a scientific review of the medical 
evidence with respect to peripheral neuropathy.  In this 
case, there is no evidence that the veteran's peripheral 
neuropathy is of the acute or subacute type and as noted 
above, there is no medical evidence tending to show the 
veteran's neuropathy is in any way related to service.  In 
light of this finding, the Board declines to obtain a VA 
opinion because any opinion would be purely speculative.  The 
Board finds that the clear preponderance of competent 
evidence is 


against a finding that service connection is warranted for 
the veteran's peripheral neuropathy.  38 U.S.C.A. §§ 1110, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


ORDER

Entitlement to service connection for bilateral peripheral 
neuropathy of the feet, to include as due to exposure to 
herbicides, is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


